MORRISON, Judge.
The offense is statutory rape; the punishment, five years.
The prosecutrix testified that she became acquainted with appellant and his wife during the cotton picking season -in the summer of 1964, that thereafter she visited in their home, that in December of that year appellant had intercourse with her while his wife was out of the house, that upon her return, appellant’s wife washed and ironed her dress to remove the blood stains which resulted from her first act of intercourse, and that she had further acts with him until her pregnancy was discovered in the following April. She testified that she became 16 years of age one month before her first act of intercourse and that she had never had intercourse with another man.
Her father testified that he never allowed prosecutrix to go out at night except to visit appellant and his wife, who lived nearby and whom he considered safe.
It is unnecessary to recount appellant’s wife’s denial that any act of intercourse had taken place between appellant and prosecutrix in her house, because appellant, testifying in his own behalf, admitted that he had many acts of intercourse with prose-cutrix both in the cotton field and in the alley in back of his home at a time when undisputed evidence shows that she was 15 years old.
The court charged the jury on the defense of prior unchastity and no objections were leveled to such charge.
The jury chose to accept the testimony of the prosecutrix and reject that of appellant, and we overrule his contention that the State’s testimony does not comport with human experience.
Finding the evidence sufficient to sustain the conviction and no reversible error appearing, the judgment is affirmed.